Citation Nr: 0312772	
Decision Date: 06/13/03    Archive Date: 06/16/03	

DOCKET NO.  99-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had active service from June 1979 to 
December 1982. 

In a September 2002 communication, the Board of Veterans' 
Appeals (Board) notified the veteran it would be developing 
additional evidence concerning his appeal for service 
connection for the disabilities at issue.  As part of the 
development, the veteran was accorded a comprehensive 
neurological examination by VA in October 2002.  Also, 
additional medical records pertaining to treatment and 
evaluation of the veteran at the VA Medical Center, Tomah, 
Wisconsin, were obtained and associated with the claims 
folder.  38 C.F.R. § 19.9(a) (2002). 

On May 1, 2003, the United States  Court of Appeals for the 
Federal Circuit, in Disabled American Veterans  v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
veteran's waiver of right to initial consideration of 
evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C.A. § 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C.A. § 5103(b) which provides a 
claimant one year to submit evidence.  

In view of the current posture of the case, and the 
comprehensive scope of the VCAA, the Board believes that 
further development is necessary.  Accordingly, the case is 
REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
recent years for a low back disability 
and headaches.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 1067475, 114 Stat. 
2096, (2000) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and the duty to assist regulations, 
found in 66 Fed. Reg. 45,620-32 (Aug. 27, 
2001), are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Then, after undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should readjudicate the issues of entitlement to service 
connection for a low back disability and headaches.  If the 
benefits sought on appeal are not granted to the veteran's 
satisfaction, he and his representative should be provided a 
supplemental statement of the case.  That supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claims for benefits, to include a 
summary of the evidence and the applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion as 
to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



